    Case 3:19-bk-30289         Doc 1360 Filed 11/08/19 Entered 11/08/19 14:39:11                            Desc
                                   Main Document    Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF WEST VIRGINIA

          In re:

BLACKJEWEL L.L.C., et al.,1                                                     Chapter 11
                                                                                Case No. 19-bk-30289
                          Debtors.                                              (Jointly Administrated)
                                                                                Judge Frank W. Volk




      MOTION TO CONTINUE HEARING SCHEDULED FOR NOVEMBER 13, 2019 ON
          LIGHTNING, INC.’S LIMITED OBJECTION TO DECEMBER 18, 2019

          Now comes the Creditor, Lightning, Inc., (“Lightning”), by its counsel, Stephen L.

Thompson, who moves the Court for an Order continuing the hearing on Lightning’s Limited

Objection To The Debtors’ Notice Of Executory Contracts And Unexpired Leases That May Be

Assumed And Assigned In Connection With The Sale Of The Debtors’ Assets And Related

Proposed Cure Costs [Doc. 1185] scheduled for hearing on November 13, 2019 at 1:30 p.m. by

Notice of the Court dated October 21, 2019.

          The reason for the continuance of the hearing is that Lightning is in negotiations with the

Debtors and the Purchaser of the Pax Assets in an effort to agree upon the correct cure amounts.2

          Counsel for the Debtors consents to the continuance and both parties request that the


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtors’ taxpayer identification number are
as follows: Blackjewel, L.L.C. (0803); Blackjewel Holdings, L.L.C. (4745); Revelation Energy Holdings, LLC (8795);
Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal Corporation (2957);
Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain Processing, LLC (0457); Powell
Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The headquarters for each of the Debtors is
located at 105 Main Street, Milton, West Virginia 25541-1215.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Order (A)
Approving Sale of Debtors’ Purchased Assets Free and Clear of Liens, Claims, Interests, and Encumbrances, (B)
Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related
Relief [Doc. 964].

#92613214v2
 Case 3:19-bk-30289        Doc 1360 Filed 11/08/19 Entered 11/08/19 14:39:11            Desc
                               Main Document    Page 2 of 3



hearing be rescheduled to December 18, 2019 at 1:30 p.m. which is a date the Court has already

reserved for hearings in this case.

                                                   LIGHTNING, INC.
                                                   By Counsel



/s/ Stephen L. Thompson
Stephen L. Thompson (WVSB No. 3751)
Attorney for Lightning, Inc.
Barth & Thompson
P. O. Box 129
Charleston, WV 25321
Telephone: (304) 342-7111
Fax: (304) 342-6215
E-mail: sthompson@barth-thompson.com
 Case 3:19-bk-30289      Doc 1360 Filed 11/08/19 Entered 11/08/19 14:39:11             Desc
                             Main Document    Page 3 of 3



                              CERTIFICATE OF SERVICE

            I, Stephen L. Thompson, do hereby certify that I have filed the “MOTION TO
CONTINUE HEARING SCHEDULED FOR NOVEMBER 13, 2019 ON LIGHTNING, INC.’S
LIMITED OBJECTION TO DECEMBER 18, 2019 ” by electronic filing by using the CM/ECF
system which will send notification of such filing to the CM/ECF participants this 8th day of
November, 2019:

                                                  s/ Stephen L. Thompson
                                                  Stephen L. Thompson
                                                  WV Bar Number: 3751
                                                  Attorney for Lightning, Inc.
                                                  Barth & Thompson
                                                  P. O. Box 129
                                                  Charleston, WV 25321
                                                  Telephone: (304) 342-7111
                                                  Fax: (304) 342-6215
                                                  E-mail: sthompson@barth-thompson.com




#92613214v2
